Citation Nr: 0922600	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran had recognized guerrilla and combination service 
from November 1942 to April 1946.  He died in April 1978.  
The Appellant is his surviving spouse.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in May 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

Since the issuance of the statement of the case in March 
2007, the Appellant has submitted additional argument without 
a waiver of the right to have the additional evidence 
reviewed by the RO.  As the additional evidence is cumulative 
of evidence already of record and it does not have a bearing 
on the appellate issue, referral of the additional evidence 
to the RO for initial consideration is not warranted.  
38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in 
April 1978 at the age of 61; the immediate cause of death was 
asthma due to cor pulmonae.  

2.  At the time of his death, the Veteran did not have an 
adjudicated service-connected disability.  

3.  The fatal asthma due to cor pulmonae was not 
affirmatively shown to have had onset during service; asthma 
due to cor pulmonae, first diagnosed 32 after service is 
unrelated to an injury, disease, or event of service origin. 




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.312 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
Veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a Veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided the Appellant pre-adjudication VCAA notice by 
a letter, dated in December 2005.  The Appellant was notified 
of the evidence needed to substantiate the claim of service 
connection for cause of death, namely, evidence that the 
Veteran died of a service-connected injury or disease.  

The Appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtaining private medical records on her 
behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the effective date of the claim and for the degree 
of disability assignable); and of Hupp v. Nicholson, 1 Vet. 
App. 342 (2007) (an explanation of the evidence and 
information required to substantiate the claim for a 
condition not yet service connected). 

To the extent that VCAA notice omitted the provisions for the 
effective date of the claim and for the degree of disability 
assignable, as the claim is denied, no effective date or 
disability rating, which are the downstream elements of a 
claim of service connection for the Veteran's cause of death, 
following the grant of service connection for the cause of 
death, are assignable.  

Therefore the limited content error in the VCAA notice as to 
the downstream element does not affect the essential fairness 
of the adjudication of the claim of service connection for 
the cause of death, and the error is harmless. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
records.  The duty to assist includes obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In the absence of evidence that the Veteran suffered 
an injury, disease, or event during service, resulting in the 
fatal asthma due to cor pulmonae a VA medical opinion is not 
warranted under the duty to assist.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  As the Appellant has not 
identified any additional evidence pertinent to her claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

According to the death certificate, the Veteran died in April 
1978 at the age of 61.  The immediate cause of death was 
asthma due to cor pulmonae.  

At the time of his death, the Veteran did not have an 
adjudicated service-connected disability. 

The Veteran's service treatment records did not contain a 
diagnosis, treatment, history or finding of asthma or cor 
pulmonae.  The reports of physical examination in May 1945 
and in April 1946 showed normal findings for the respiratory 
and cardiovascular systems.  The Veteran's processing 
affidavit in May 1945 noted that from May 1942 to November 
1942, the Veteran had malaria.  The Processing Affidavits in 
May 1945 and February 1946 did no contain a declaration of 
wounds or illnesses incurred in service.  

After service, in January 1973 a hospital summary shows that 
in December 1972 the Veteran was admitted for chest pain of 
30 years duration and gross hematuria of one month duration.  
Left ventricle hypertrophy and auricular enlargement were 
noted.  

In June 1973, mitral stenosis with insufficiency was noted in 
a medical certificate. On hospitalization in June 19973 the 
Veteran was treated for cerebral thrombosis and atrial 
fibrillation. In March 1978, the diagnoses were 
arteriosclerotic heart disease, sinus bradyeardia, rheumatic 
heart disease, and inactive mitral stenosis.  

In an affidavit in December 1975, E.S., a former comrade of 
the Veteran, stated that the Veteran suffered from cerebral 
malaria in 1946. 

In January 2006, I.M. Hospital certified that the Veteran's 
treatment records were no longer available.  

Legal Principles

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.



For a service-connected disability to be the cause of death, 
it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The record shows that service connection was not in effect 
for any disability during the Veteran's lifetime.  Therefore 
there is no factual or legal basis on which to predicate an 
analysis of whether or not an already adjudicated service-
connected disability during the Veteran's life time caused or 
contributed to the cause of Veteran's death.  38 C.F.R. § 
3.312(c).

The factual and legal question that is presented is whether 
service connection is warranted for any of the fatal 
conditions shown on the death certificate as either the 
primary cause or a contributory cause of the Veteran's death. 

The Veteran's Processing Affidavits in May 1945 and in 
February 1946 did not contain a declaration of wounds or 
illnesses incurred in service.  There is no evidence 
contemporaneous with service or from any other source to 
affirmatively show that asthma or cor pulmonae had onset 
during service and service connection for the fatal condition 
under 38 C.F.R. § 3.303(a) is not established. 

Nevertheless, service connection of the fatal condition may 
still be established by continuity of symptomatology after 
service, or by the diagnosis of the disability after service, 
when all the evidence, including that pertinent to service, 
establishes that the fatal condition was incurred in service. 

After service, the fatal conditions were first documented in 
the Veteran's death certificate, 32 years after service.  The 
absence of documented complaints associated with asthma or 
cor pulmonae from 1946 to 1978, is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints.).  For 
this reason, the preponderance of the evidence is against the 
claim of service connection for the cause of the Veteran's 
death based on continuity of symptomatology of the fatal 
conditions under 38 C.F.R. § 3.303(b).



As for service connection for the cause of death based on the 
initial documentation after service under 38 C.F.R. § 
3.303(d), none of the fatal conditions is under case law a 
disease where lay observation has been found to be competent 
to establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here, the determinative issues involve questions of 
medical diagnoses, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
fatal conditions and a disease, injury, or event in service, 
where a lay assertion of medical causation is not competent 
evidence, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Appellant and E.S. are not qualified 
through education, training, and expertise to offer an 
opinion on medical diagnoses, not capable of lay observation, 
and on medical causation.  For this reason, the Board rejects 
the lay statements, relating the Veteran's fatal conditions 
to service as competent evidence to substantiate the claim.  



On the questions of a medical diagnosis and of medical 
causation, there is no competent medical evidence in favor of 
the claim.  And in the absence of credible evidence of 
continuity of symptomatology or medical evidence suggesting a 
nexus that the fatal conditions may be associated with 
service a VA medical opinion is not required under the duty 
to assist. 

As the Board may consider only independent medical evidence 
to support its findings on the questions of medical 
diagnoses, not capable of lay observation, and of medical 
causation, and as there is no such favorable evidence, the 
preponderance of the evidence is against the claim of service 
connection for the cause of the Veteran's death, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


